Case: 2:19-cv-03634-ALM-KAJ Doc #: 103 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 6723




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                            :
                                                     :    Case No. 2:19-cv-03634
               Plaintiff,                            :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Jolson
RONALD E. SCHERER, et al.,                           :
                                                     :
                                                     :
               Defendants.                           :


                                             ORDER

       This matter is before the Court on the Government’s Motion for an Order Suspending

Further Briefing on Defendant Ronald E. Scherer’s Second Motion for Summary Judgment. Doc.

96. Defendant Scherer first filed a Motion for Summary Judgment on September 27, 2019. See

Doc. 51. Before the Court could rule on that Motion, however, Defendant Scherer filed a Second

Motion for Summary Judgment. See Doc. 95. For the reasons that follow, the Court GRANTS

the Government’s Motion [#96], and STRIKES Defendant Scherer’s Second Motion for

Summary Judgment [#95] from the record.

       The Federal Rules of Civil Procedure do not provide for a motion to strike documents other

than pleadings. Cincinnati Ins. Co. v. Nat’l Un. Fire Ins. Co. of Pittsburgh, PA, 377 F. Supp. 3d

859, 864 (S.D. Ohio 2019). “Instead trial courts make use of their inherent power to control their

dockets when determining whether to strike documents or portions of documents.” Id. (internal

citations omitted).

       Here, the Court strikes Defendant Scherer’s Second Motion for Summary Judgment for

two reasons. First, his second Motion is predicated on the same basis as his first: the Government’s


                                                 1
Case: 2:19-cv-03634-ALM-KAJ Doc #: 103 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 6724




tax assessments are invalid. It would, therefore, be an ineffective use of time and resources to

have the Government brief the issue a second time and have the Court analyze a duplicative

Motion. Second, Defendant Scherer’s Second Motion, on its face, requests summary judgment on

behalf of his co-Defendant, Douglas Q. Holmes. See Doc. 95 at 1 (“This is a motion for summary

judgment under Rule 56 of the Federal Rules of Civil Procedure. The motion requests judgment

in favor of Douglas Q. Holmes, The Roger L. Scherer Trust and Sub Trusts from its Rule 65 order

in favor of and brought by the federal government.”). But Defendant Scherer, who is proceeding

pro se, cannot represent Defendant Holmes in this matter. See Esaw v. Metro Police Dept., 2012

WL 3202271, at *1 (M.D. Tenn. Aug. 3, 2012) (“It is clear that a party proceeding pro se may

represent only themselves and not another party.”) (citing Shepherd v. Wellman, 313 F.3d 963,

970 (6th Cir. 2002)). Accordingly, the Court GRANTS the Government’s Motion [#96], and

                                       ummary Judgment [#95] from the record.
STRIKES Defendant’s Second Motion for Summary                         reco

       IT IS SO ORDERED.

                                            ___
                                            ALGENON
                                            ALGEENO
                                                 NON L. MARBLEY
                                                        MARBLLE
                                                              EY
                                                               Y
                                            CHIEF UNITED
                                                  UN
                                                  UNIIT
                                                      TE
                                                       ED
                                                        DS TATES DISTRIC
                                                          STATES DISTRICT JUDGE

DATED: May 12, 2020




                                               2
